Exhibit 10.7

NON-EMPLOYEE DIRECTOR CIC SEVERANCE AGREEMENT

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) is made and
entered into by and between SP Bancorp, Inc., a Maryland corporation (the
“Company”) and                      (the “Director”), effective as of
            , 20     (the “Effective Date”).

WITNESSETH

WHEREAS, the Company has determined that it is appropriate to reinforce and
encourage the continued attention and dedication of the non-employee members of
the Company’s Board, including the Director, to their assigned duties without
distraction in circumstances arising from the possibility of a Change in Control
(as hereinafter defined) of the Company; and

WHEREAS, in consideration for the benefits provided under this Agreement, the
Director will continue to give his attention and dedication to his duties with
the Company;

NOW, THEREFORE, this Agreement sets forth the compensation which the Company
agrees it will pay to the Director if the Director’s service on the Board
terminates under one of the circumstances described herein in connection with or
following a Change in Control of the Company.

1. Term. This Agreement shall become effective and binding immediately upon the
Effective Date, and shall remain in full force and effect until the earliest of
(i) the date the Director forfeits his right to payment under this Agreement in
accordance with Section 3 below; (ii) the date that is two years following a
Change in Control, provided a Qualifying Separation from Service did not occur
within two years following a Change in Control; and (iii) the date all amounts
have been paid by the Company to the Director in accordance with this Agreement.

2. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below.

a. “Bank” means SharePlus Federal Bank.

b. “Board” means the board of directors of the Company.

c. “Cause” means (i) the Director’s conviction of, pleading no contest to, or
being placed on deferred adjudication for, a felony that adversely affects the
Director’s, the Company’s or the Banks’s reputation in the community; (ii) the
Director’s conviction of any felony; or (iii) any act, omission, or course of
conduct constituting material dishonesty on the part of the Director toward or
involving the Company or the Bank.

d. “Change in Control” means the occurrence of any of the following:

i. Merger. The Company or the Bank merges into or consolidates with another
entity, or merges another bank or corporation into the Company or the Bank, and
as a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;

 

- 1 -



--------------------------------------------------------------------------------

ii. Acquisition of Significant Share Ownership. There is filed, or is required
to be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of more than
50% of a class of the Company’s or the Bank’s voting securities; provided,
however, this clause (ii) shall not apply to beneficial ownership of the
Company’s or the Bank’s voting shares held in a fiduciary capacity by an entity
of which the Company directly or indirectly beneficially owns 50% or more of its
outstanding voting securities;

iii. Change in Board Composition. During any period of two consecutive years,
individuals who constitute the Board or the Bank’s board of directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Board or the Bank’s board of directors; provided, however, that
for purposes of this clause (iii), each director who is first elected by the
applicable board (or first nominated by the applicable board for election by the
stockholders) by a vote of at least two-thirds (2/3) of the directors who were
directors at the beginning of the two-year period shall be deemed to have also
been a director at the beginning of such period; or

iv. Sale of Assets. The Company or the Bank sells to a third party all or
substantially all of its assets.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person (the “Subject Person”) acquired beneficial ownership
of more than the permitted amount of the then outstanding Stock or Voting
Securities as a result of a change in the number of shares of Stock or Voting
Securities then outstanding, which thereby increases the proportional number of
shares beneficially owned by the Subject Person; provided, however, that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Stock or Voting Securities by the Company, and
after such share acquisition by the Company, the Subject Person becomes the
beneficial owner of any additional Stock or Voting Securities which increases
the percentage of the then outstanding Stock or Voting Securities beneficially
owned by the Subject Person, then a Change in Control shall occur.

e. “Code” means the Internal Revenue Code of 1986, as amended.

f. “Good Reason” means the occurrence of any of the following, if not cured and
corrected by the Company, its successor, or any entity continuing the Director’s
service as a member of the Board following a Change in Control, within 30
business days after written notice thereof by the Director to the Company or its
successor: (i) any material reduction in the Director’s annual director fees
(retainer and meeting fees) as compared to the Director’s fees or total
compensation in effect immediately prior to such reduction; or (ii) a
substantial diminution in the Director’s duties and responsibilities (other than
a change due to the Director’s disability or as an accommodation under the
American with Disabilities Act).

 

- 2 -



--------------------------------------------------------------------------------

g. “Qualifying Separation From Service” means, within the two-year period
following a Change in Control, Director’s Separation from Service: (i) by the
Company or the Bank (or their successors in interest) without Cause; or (ii) by
the Director for Good Reason within 30 days of the date of the Company’s failure
to cure the condition giving rise to Good Reason in accordance with Section 2(f)
above. Notwithstanding the foregoing, a Qualifying Separation from Service shall
not include: (i) a Separation from Service after which the Director has the
opportunity to continue as a member of the Board of Directors of the successor
entity or its affiliates at a comparable compensation rate (as determined by the
Company in its sole discretion); or (ii) a Separation from Service if the
Director has the opportunity to continue as a member of the Board with
comparable director fees (as determined by the Company in its sole discretion).

h. “Separation from Service” means a “separation from service” within the
meaning of Section 409A of the Code.

i. “Severance” means the aggregate director fees (retainer fees and meeting
fees) paid to the Director’s for the nine-month period immediately preceding the
date of the Director’s Separation from Service (or, if the Director’s fees were
reduced during the two-year period following the Change in Control, the
Director’s fees paid to the Director for the nine-month period immediately prior
to the date of such reduction in fees).

j. “Stock” means the common stock of the Company, $0.01 par value per share.

k. “Voting Securities” means any securities which ordinarily possess the power
to vote in the election of directors without the happening of any pre-condition
or contingency.

 

3. Change in Control; Severance.

a. Severance Payable Following Change in Control. Subject to the terms and
conditions of Section 3(d) and provided the Director has not forfeited his
rights under this Agreement in accordance with Section 4, upon the Director’s
Qualifying Separation from Service, the Director shall become entitled to
receive payment of the Severance. The Company shall pay the Severance to the
Director in equal installments over a nine-month period in accordance with its
normal payroll practices, with the first payment commencing on the first payroll
date coinciding with or immediately following the sixtieth (60th) day following
his Qualifying Separation from Service (the “Payment Date”), provided that the
conditions set forth in Section 3(d) have been satisfied as of such date.

b. No Other Compensation Paid Prior to Separation from Service. No compensation
shall be payable or benefits provided under this Agreement unless and until
(i) there has been a Change in Control, and (ii) the Director has incurred a
Separation from Service from the Company, provided that such Separation from
Service occurs before the date that is two years following a Change in Control.

 

- 3 -



--------------------------------------------------------------------------------

c. No Additional Compensation Paid Upon a Second Change in Control. No
additional compensation shall be payable or benefits provided under this
Agreement by reason of the fact that a second Change in Control occurs during
the term of this Agreement.

d. Eligibility. The right to payment of the Severance is conditioned upon:
(a) the Director’s continued compliance with any restrictive covenants in any
written agreement between the Director and the Company; and (b) within 50 days
following the Director’s Qualifying Separation from Service, the execution and
delivery by the Director of a release prepared by the Company and providing for
the Director’s release of any and all claims against the Company and its
subsidiaries and affiliates (and those acting on behalf of them) that may have
arisen on or before the date of the release, which release shall contain such
other reasonable and customary terms as are specified by and acceptable to the
Company (the “Release”). Notwithstanding any provisions to the contrary, the
Severance shall not be paid unless and until such binding release is effective.
If such executed release is not delivered within 50 days of the Director’s
Qualifying Separation from Service, all rights of the Director with respect to
the Severance shall be forfeited.

4. Mutual Non-Disparagement. The Director agrees at all times on and after the
date of his Separation from Service that he will not, directly or indirectly,
disclose, communicate, or publish any libelous, defamatory, or disparaging
information concerning the Company, its executives, officers, Board, its
parents, subsidiaries, affiliates, employees, operations, technology,
proprietary or technical information, strategies or business whatsoever, or
cause others to disclose, communicate, or publish any disparaging information
concerning the same. The Company agrees at all times on and after the Director’s
Separation from Service that it shall not, directly or indirectly, disclose,
communicate, or publish any libelous, defamatory, or disparaging information
concerning the Director, or the Director’s skills, integrity or her personal or
business reputation to individuals or persons outside of the Company or cause
others to disclose, communicate, or publish any disparaging information
concerning the same. For purposes of this Section 4, the Company’s obligation
shall be limited to only the named executive officers of the Company.

5. Forfeiture. The Director shall forfeit any right to the Severance immediately
upon (a) the Director’s Separation from Service due to a termination by the
Company for Cause prior to the Payment Date; (b) the Director’s Separation from
Service due to a termination by the Director without Good Reason or due to the
Director’s death or disability; (c) the fiftieth (50th) day following the
Director’s Qualifying Separation from Service, if the Director has not executed
and delivered the Release; or (d) the Director’s breach of any restrictive
covenant in any written agreement between the Director and the Company.

6. No Obligation To Mitigate Damages; No Effect on Other Contracts.

(a) The Director shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Director as the result of
employment by another employer after the date of the Director’s Separation from
Service.

(b) The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Director’s existing rights, or rights which would accrue solely as a result of
the passage of time, under any other agreement, contract, plan or arrangement
with the Company.

 

- 4 -



--------------------------------------------------------------------------------

7. Successor to the Company.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, acquisition of assets, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company by written
agreement in form and substance satisfactory to the Director, expressly,
absolutely and unconditionally to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. Any failure of the Company to
obtain such agreement prior to the effectiveness of any such succession shall be
a material breach of this Agreement and shall entitle the Director to terminate
the Director’s employment for Good Reason. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which executes and delivers the agreement provided
for in this Section 7 or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.

(b) This Agreement shall inure to the benefit of and be enforceable by the
Director’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Director should
die while any amounts are still payable to him hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Director’s devisee, legatee, or other designee or, if
there be no such devisee, legatee or other designee, to executor or
administrator of the Director’s estate.

8. Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, as follows:

If to the Company:

SP Bancorp, Inc.

5224 W. Plano Parkway

Plano, TX 75093

Facsimile: (972) 931-6401

Attention: Chairman of the Board

With a copy to:

Haynes and Boone, LLP

2323 Victory Avenue, Suite 700

Dallas, TX 75219

Facsimile: (214) 200-0675

Attention: Susan A. Wetzel

If to the Director:

(Home Address)

 

- 5 -



--------------------------------------------------------------------------------

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

9. Miscellaneous. No waiver by either party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied with respect to the subject matter hereof have been made by either party
which are not set forth expressly in this Agreement. This Agreement shall be
governed by and construed under the laws of the State of Texas.

10. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

12. Confidentiality. The Director shall retain in confidence any and all
confidential information known to the Director concerning the Company and its
business so long as such information is not otherwise publicly disclosed.

13. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties. Notwithstanding the foregoing, the Company may, at any
time and without a writing executed by the Director, amend any provision of this
Agreement if the Company determines, in its sole discretion, that such amendment
is necessary for purposes of compliance with or exemption from the requirements
of Section 409A of the Code or any regulations or other guidance issued
thereunder (“Section 409A”).

14. Section 409A. It is intended that this Agreement be exempt from the
provisions of Section 409A, or, to the extent it is found to be subject to
Section 409A, compliant with Section 409A. This Agreement shall be administered
and interpreted in a manner consistent with this intent, and any provision that
would cause this Agreement to fail to be exempt from or compliant with
Section 409A shall have no force or effect. Notwithstanding the foregoing,
nothing contained herein shall be construed as a representation or guarantee by
the Company of the tax treatment of the Severance. The Director acknowledges and
agrees that the Company has advised him to consult with his own tax advisor
regarding the tax consequences of this Agreement, including, without limitation,
any possible tax consequences of the Severance under Section 409A.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

SP BANCORP, INC. By:     Name: Paul M. Zmigrosky Title: Chairman of the Board
DIRECTOR By:     Name:

 

- 7 -